Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 17/034676.  Claims 1-20 are currently pending in this application.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DEE (2010/0331127).

Regarding Claim 1, DEE teaches an accessory drive system (200) for an engine comprising: a one-piece bracket (110) having an engine-facing side, an outer bracket side, and a plurality of bolting holes (112) extending between the engine-facing side and the outer bracket side; a first pulley (50) coupled to the one-piece bracket and supported for rotation upon the outer bracket side; an auto-tensioner (40)(42) including a tensioner arm (42) having a first arm end coupled to the one-piece bracket, a second arm end, and a tensioner pulley (40) supported for rotation upon the second arm end; the first arm end is supported for rotation upon the one-piece bracket (110) to pivot the auto-tensioner about a pivot axis between a first stop position (rotational position of the arm where spring is least tensioned) and a second stop position (rotational position of the arm where the spring is constrained from further rotation), relative to the one-piece bracket; and a tensioner biaser (390) biasing the auto-tensioner toward the first stop position.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEE (2010/0331127) in view of GARDNER (5,575,727).

Regarding Claim 2, DEE does not teach wherein the one- piece bracket includes a first tensioner stop contacted by the tensioner arm at the first stop position, and a second tensioner stop contacted by the tensioner arm at the second stop position.
GARDNER teaches wherein the one- piece bracket includes a first tensioner stop (54) contacted by the tensioner arm (24) at the first stop position, and a second tensioner stop (53) contacted by the tensioner arm (24) at the second stop position.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner arm and bracket in DEE to include the bracket stop arrangement in GARDNER to protect the spring from damage and to reduce oscillation in the belt.

Regarding Claim 3, DEE as modified teaches wherein the one- piece bracket (110)(310) further includes a pivot pin hole (opening in 358) extending between the engine- facing side and the outer side, and the auto-tensioner includes a pivot pin (382)(362) positioned in the pivot pin hole and supporting the first arm end (386) for pivoting the auto-tensioner between the first stop position and the second stop position (GARDNER Figs. 7, 8).

Regarding Claim 4, DEE teaches wherein the auto- tensioner further includes a spring case having a fixed angular orientation about the pivot axis (Fig. 7)
DEE as modified does not teach a thrust pad trapped between the spring case and the first arm end.
GARDNER teaches a thrust pad (85) trapped between the spring case and the first arm end.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in DEE to include the thrust member arrangement in GARDNER to prevent wear between bracket and arm and to reduce the amount of dust and debris entering the spring case.

Regarding Claim 5, DEE as modified teaches wherein the one- piece bracket further includes a pulley mount (132), and a tensioner mount (cylindrical surface of opening in 358) having a tensioner mounting surface extending circumferentially around the pivot axis and in contact with the first arm end (386).

Regarding Claim 6, DEE as modified teaches wherein the plurality of bolting holes (112) includes a total of three bolting holes arranged in a triangular pattern.

Regarding Claim 7, DEE as modified teaches wherein the pulley mount and the tensioner mount (cylindrical surface of opening in 358) are each located outside of the triangular pattern (Figs. 5-7).

Regarding Claim 8, DEE as modified teaches wherein the one- piece bracket further includes a plurality of inside ribs (ribs on 110)(Fig. 4).
DEE does not teach and a plurality of outside ribs, and at least one of the first tensioner stop or the second tensioner stop includes a stop surface formed on one of the plurality of outside ribs.
GARDNER teaches a plurality of outside ribs (51)(52), and at least one of the first tensioner stop (54) or the second tensioner stop (53) includes a stop surface formed on one of the plurality of outside ribs (Figs. 2-8).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in DEE to include the ribs GARDNER as a cost effective and durable way to create limiting stops for the tensioning arm.

Regarding Claim 9, DEE as modified teaches wherein the first arm end (386) further includes an outer peripheral surface (GARDNER outer surface of 85) extending circumferentially around the pivot axis, and a stop protrusion (GARDNER 55) extending radially outward and axially downward from the outer peripheral surface and positioned to contact the second tensioner stop (GARDNER 53) at the second stop position.

Regarding Claim 11, DEE teaches A belt guide and tensioning module for an accessory drive system in an engine comprising: a one-piece bracket (110) having an engine-facing side, an outer bracket side, and a plurality of bolting holes (112) extending between the engine-facing side and the outer bracket side; the one-piece bracket further including a first bracket end having a first pulley mounting hole formed therein, a second bracket end having a pivot pin hole formed therein; a tensioner arm (42) having a first arm end coupled to the pivot pin and a second arm end having a second pulley mounting hole formed therein, and a tensioner biaser (390); the auto-tensioner is supported for rotation about the pivot axis relative to the one-piece bracket, in opposition to a biasing force of the tensioner biaser; and an auto-tensioner including a pivot pin (362)(382) received in the pivot pin hole.
DEE does not teach a first tensioner stop; a second tensioner stop; and an auto-tensioner including a pivot pin received in the pivot pin hole, from a first stop position in contact with the first tensioner stop to a second stop position in contact with the second tensioner stop.
GARDNER teaches a first tensioner stop (54); a second tensioner stop (53); the auto-tensioner is supported for rotation about the pivot axis relative to the one-piece bracket, in opposition to a biasing force of the tensioner biaser; from a first stop position in contact with the first tensioner stop to a second stop position in contact with the second tensioner stop.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner arm and bracket in DEE to include the bracket stop arrangement in GARDNER to protect the spring from damage and to reduce oscillation in the belt.

Regarding Claim 12, DEE as modified teaches wherein the second arm end is positioned peripherally outward of the one-piece bracket at each of the first stop position and the second stop position, and an angular range about the pivot axis between the first stop position and the second stop position is less than 45° (GARDNER Figs. 7 and 8).

Regarding Claim 13, DEE as modified teaches wherein each of the first tensioner stop (GARDNER 54) and the second tensioner stop (GARDNER 53) is formed integrally in the one-piece bracket (GARDNER 34).

Regarding Claim 14, DEE as modified teaches wherein the one-piece bracket (110) includes a plurality of inside ribs (ribs on 110)(Fig. 4).
DEE does not teach and a plurality of outside ribs.
GARDNER teaches and a plurality of outside ribs (51)(52).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in DEE to include the ribs GARDNER as a cost effective and durable way to create limiting stops for the tensioning arm.

Regarding Claim 15, DEE as modified teaches wherein at least one of the first tensioner stop (GARDNER 54) or the second tensioner stop (GARDNER 53) includes a stop surface formed on one of the plurality of outside ribs (GARDNER 51, 52).

Regarding Claim 16, DEE as modified teaches wherein the plurality of bolting holes (112) includes a total of three bolting holes arranged in a triangular pattern.

Regarding Claim 17, DEE as modified teaches wherein the one-piece bracket (110) includes a tensioner mount having a tensioner mounting surface (cylindrical surface of opening in 358) extending circumferentially around the pivot pin hole and located outside of the triangular pattern (Figs. 5-7).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEE (2010/0331127) in view of WALTER (2017/0146100).

Regarding Claim 10, DEE does not teach further comprising a removable fastener trapped between the auto-tensioner and the one-piece bracket and fixing the auto-tensioner at a third position angularly between the first stop position and the second stop position.
WALTER teaches further comprising a removable fastener (92) trapped between the auto-tensioner (16) and the bracket (14) and fixing the auto-tensioner at a third position angularly between the first stop position and the second stop position.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the tensioner in DEE to include the fastener arrangement in WALTER to hold the tensioning arm in place to allow for easier installation of the tensioner in a belt drive.


Allowable Subject Matter
Claims 18-20 allowed.

The prior art does not teach or suggest a bracket for mounting an idler pulley and an auto- tensioner in an accessory drive system for an engine comprising: a one-piece bracket body having an engine-facing side and an outer bracket side, a first bracket end, and a second bracket end; the first bracket end including a pulley mount having a pulley mounting hole, and the second bracket end including a tensioner mount having a pivot pin hole; the one-piece bracket body further including a plurality of bolt bosses arranged longitudinally between the pulley mount and the tensioner mount and each having formed therein a bolting hole extending between the engine-facing side and the outer bracket side, and the bolting holes arranged in a triangular pattern; the one-piece bracket body further including a plurality of outside ribs including a first outside rib and a second outside rib extending between the pulley mount and a first one and a second one, respectively, of the plurality of bolt bosses, and a third outside rib extending between the second one of the plurality of bolt bosses and a third one of the plurality of bolt bosses; and the one-piece bracket body further including a plurality of inside ribs together forming a stiffener connecting between each of the plurality of bolt bosses upon the outer bracket side in Claim 18.


Conclusion
The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654